Order unanimously modified by striking from the fourth paragraph thereof the words “ and such other officers, agents, or employees as may have knowledge of the facts,” without prejudice to an application to examine other officers, to be designated by name, if the examination shows further examination to be necessary, and, as so modified, affirmed, without costs. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.